Dismissed and Memorandum Opinion filed October 11, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00576-CR

                PIERRE RAMON WASHINGTON, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1637802

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to the offense of robbery. See Tex. Penal
Code § 29.02. In accordance with the terms of a plea bargain agreement with the
State, the trial court assessed punishment at confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On September 6, 2022, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2